Petition by N.C. State Bar to' rehear pursuant to Rule 31 denied 31 January 2002. Petition by defendant pro se to rehear pursuant to Rule 31 denied 31 January 2002. Motion by defendant pro se pursuant to Appellate Rule 37 dismissed 31 January 2002. Motion by defendant pro se in the cause No. 97CVS17, No. COA99-1367, No. 72PA01 pursuant to Rule 37 dismissed 31 January 2002. Motion by defendant pro se in addendum and dimunition Appellate Rule 31 dismissed 31 January 2002. Petition by defendant pro se for writ of supersedeas of the judgment of the Wake County Superior Court denied 31 January 2002. Motion by defendant pro se in addendum to the record Rule 31 dismissed 31 January 2002. Justice Edmunds recused.